Case 7:19-cv-00287-EKD-RSB Document 28 Filed 09/29/20 Page 1 of 6 Pageid#: 2144




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

  SHAWNA P. O/B/O A.C., 1 a minor child,                  )
                                                          )
             Plaintiff,                                   )
                                                          )
  v.                                                      )      Civil Action No. 7:19-cv-00287
                                                          )
  ANDREW SAUL, Commissioner, Social                       )      By: Elizabeth K. Dillon
   Security Administration,                               )          United States District Judge
                                                          )
             Defendant.                                   )


                                        MEMORANDUM OPINION

         Plaintiff Shawna P., on behalf of A.C., a minor child, brought this action for review of the

 final decision made by defendant, Commissioner of the Social Security Administration, denying

 her application for disability insurance benefits under the Social Security Act. Both parties

 moved for summary judgment, and pursuant to 28 U.S.C. § 636(b)(1)(B), the court referred the

 motion to U.S. Magistrate Judge Robert S. Ballou for a report and recommendation (R&R). On

 August 4, 2020, the magistrate judge issued his R&R, finding that Commissioner’s decision is

 supported by substantial evidence. (R&R, Dkt. No. 26.) Plaintiff filed a timely objection on

 August 18, 2020. (Pl.’s Obj., Dkt. No. 27.)

         After de novo review of the pertinent portions of the record, the report, and the filings by

 the parties, in conjunction with the applicable law, the court agrees with the magistrate judge’s

 recommendation. Accordingly, the court will grant the Commissioner’s motion for summary




         1
           Due to privacy concerns, the court is adopting the recommendation of the Committee on Court
 Administration and Case Management of the Judicial Conference of the United States that courts only use the first
 name and last initial of the claimant in social security opinions.


                                                          1
Case 7:19-cv-00287-EKD-RSB Document 28 Filed 09/29/20 Page 2 of 6 Pageid#: 2145




 judgment, deny plaintiff’s motion for summary judgment, and enter judgment in favor of the

 Commissioner.

                                         I. BACKGROUND

        The court adopts the recitation of facts and procedural background as set forth in the

 report and recommendation. (See R&R 2–18.)

                                          II. DISCUSSION

 A. Standard of Review

        This court’s review of the administrative law judge’s (ALJ) underlying decision is

 limited. Specifically, “[a] district court’s primary function in reviewing an administrative

 finding of no disability is to determine whether the ALJ’s decision was supported by substantial

 evidence.” Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). Substantial evidence does not

 require a “large or considerable amount of evidence,” Pierce v. Underwood, 487 U.S. 552, 564–

 65 (1988); rather, it requires “such relevant evidence as a reasonable mind might accept as

 adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). This is

 “more than a mere scintilla of evidence [and] somewhat less than a preponderance.” Laws v.

 Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). “In reviewing for substantial evidence, we do not

 undertake to reweigh conflicting evidence, make credibility determinations, or substitute our

 judgment for that of the [ALJ]. Where conflicting evidence allows reasonable minds to differ as

 to whether a claimant is disabled, the responsibility for that decision falls on the [ALJ].”

 Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (alterations in original) (citations omitted).

        Where, as here, a matter has been referred to a magistrate judge pursuant to 28 U.S.C.

 § 636(b)(1), this court reviews de novo the portions of the report to which a timely objection has

 been made. Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de novo any part of the



                                                   2
Case 7:19-cv-00287-EKD-RSB Document 28 Filed 09/29/20 Page 3 of 6 Pageid#: 2146




 magistrate judge’s disposition that has been properly objected to.”); United States v. Raddatz,

 447 U.S. 667, 673–74 (1980) (finding that de novo review of the magistrate’s report and

 recommendation comports with due process requirements). For an objection to trigger de novo

 review, it must be made “with sufficient specificity so as reasonably to alert the district court of

 the true ground for the objection.” United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007).

 B. Plaintiff’s Objections

        The ALJ found that A.C. suffered from the severe impairments of attention deficit

 hyperactive disorder (ADHD), early childhood psychosis, post-traumatic stress disorder (PTSD),

 anxiety disorder/obsessive compulsive disorder (OCD), and depressive disorder. (R&R 4; Tr.

 278.) Next, the ALJ found that A.C. did not have an impairment that met or medically equaled a

 listed impairment. (R&R 4; Tr. 279.) Regarding A.C.’s mental impairments, the ALJ found that

 neither the paragraph B nor the paragraph C criteria were satisfied. (Id.)

        The ALJ further evaluated the six functional domains. In determining whether an

 impairment functionally meets or equals one of the listings, the ALJ must consider

 six functional domains: (1) acquiring and using information, (2) attending and completing tasks,

 (3) interacting and relating with others, (4) moving about and manipulating objects, (5) caring for

 yourself, and (6) health and physical well-being. The claimant’s impairments must result in

 marked limitations in two domains or an extreme limitation in one domain in order to meet or

 equal one of the listings. 20 C.F.R. § 416.924(a)(D). The ALJ found A.C. to have no limitation

 in the domain of moving about and manipulating objects and less than marked limitations in the

 remaining domains. (R&R 4; Tr. 289–96.)

        In her brief to the magistrate judge in support of summary judgment, Shawna argued that

 the ALJ’s findings of less than marked limitations in the domains of acquiring and using



                                                   3
Case 7:19-cv-00287-EKD-RSB Document 28 Filed 09/29/20 Page 4 of 6 Pageid#: 2147




 information, attending and completing tasks, interacting and relating with others, and health and

 physical wellbeing were not supported by substantial evidence. (Pl.’s Br. 40–53, Dkt. No. 15.)

 Shawna further argued that the ALJ’s assessment of A.C.’s subjective complaints and allegations

 was not supported by substantial evidence. (Id. at 53–56.) Aside from agreeing with the R&R’s

 conclusion that substantial evidence does not support the ALJ’s conclusion that A.C. has less

 than marked limitations in the interacting and relating with others domain (R&R 27), Shawna’s

 objections to the R&R largely restate those arguments. (See Pl.’s Obj. 1 (“The Report and

 Recommendation erred in concluding substantial evidence supports the ALJ’s opinion that A.C.

 has a less than marked limitation in acquiring and using information.”); id. at 4 (“The Report and

 Recommendation erred in concluding substantial evidence supports the ALJ’s determination that

 A.C. has a less than marked limitation in attending and completing tasks.”).) The court will not

 address arguments, such as the foregoing, that were thoroughly explored by the magistrate judge

 because the court finds that the magistrate judge and the ALJ applied the proper legal standards

 and substantial evidence supports the ALJ’s analysis.

        The court will, however, address specific objections to the R&R as they pertain to the

 functional domains mentioned above. Shawna argues that the ALJ failed to build a logical

 bridge between the evidence and his conclusion that A.C. has a less than marked limitation in

 acquiring and using information because of the ALJ’s “erroneous assessment” of teacher

 questionnaires and “misinterpretation” of academic and intelligence testing. (Pl.’s Obj. 4.) The

 ALJ did build such a bridge; as the R&R notes, the ALJ “permissibly drew from the opinions of

 the state agency consultants, who found A.C. to have a less than marked limitation or no

 limitation in this area after extensively examining the evidence of record that existed at the time,

 and explained his reasons for doing so.” (R&R 20.) Further, substantial evidence supported the



                                                  4
Case 7:19-cv-00287-EKD-RSB Document 28 Filed 09/29/20 Page 5 of 6 Pageid#: 2148




 ALJ’s evaluation of the teacher questionnaires (id. at 21) and the ALJ’s description of test scores

 used terms derived from the applicable educational report (id. at 22.) The court agrees with the

 magistrate judge that Shawna is inviting the court to reweigh the evidence and substitute its

 judgment for that of the ALJ. This the court cannot do. See Shinaberry v. Saul, 952 F.3d 113,

 123 (4th Cir. 2020) (citing Hancock, 667 F.3d at 472).

        Regarding the attending and completing tasks domain, Shawna argues that the R&R erred

 in concluding that the teacher evaluations support the ALJ’s finding of less than marked

 limitations. Specifically, Shawna objects to the R&R’s assertion that only one teacher noted

 serious or very serious problems in this domain, citing three teacher evaluations that stated as

 much. (Pl.’s Obj. 5 (citing Tr. 596, 605, 615).) The R&R cited one of these evaluations (Tr.

 605); the other two—noting a “serious problem” in completing class/homework assignments (Tr.

 596), and a “very serious problem” in changing from one activity to another without being

 disruptive (Tr. 615)—do not undermine the ALJ’s conclusion that the questionnaires “simply do

 not consistently identify a marked impairment in this area.” (R&R 24 (citing Tr. 288).) None of

 the other ratings on these additional evaluations assessed a serious or very serious problem in

 any of the several other activities listed under the attending and completing tasks domain. (See

 Tr. 596 (finding no problems in waiting to take turns and changing from one activity to another

 without being disruptive, and a slight problem in carrying out single-step instructions), 615

 (finding no problems in focusing long enough to finish assigned activity or task, refocusing to

 task when necessary, and carrying out multi-step instructions, and slight problems in paying

 attention when spoken to directly, sustaining attention during play/sports activities, carrying out

 single-step instructions, organizing own things or school materials, and completing




                                                  5
Case 7:19-cv-00287-EKD-RSB Document 28 Filed 09/29/20 Page 6 of 6 Pageid#: 2149




 class/homework assignments).) And the ALJ cited several other evaluations in support of his

 conclusion that A.C. had less than marked limitations. (Tr. 287–88.)

        Finally, Shawna objects to the R&R’s conclusion that the ALJ’s finding of less than

 marked limitations in health and physical wellbeing was supported by substantial evidence

 because the ALJ relied on state agency physician opinions given before the addition of

 significant medical evidence to the file, including inpatient psychiatric hospitalizations in August

 of 2016 and August of 2017. (Pl.’s Obj.6 (citing Tr. 1069–71, 1559–1609).) As the R&R

 explains, however, the “opinion as a whole” demonstrates that the ALJ addressed A.C.’s

 hospitalizations. (R&R 28–29 (citing Tr. 286 (noting in September 2017 that A.C. “had no

 further hallucinations since her hospitalization” and was “doing well and getting caught up on

 her school work”).) The ALJ’s finding of less than marked limitations in health and physical

 wellbeing was supported by substantial evidence in the record.

                                        III. CONCLUSION

        After a review of the record, the court concludes that the ALJ’s decision is supported by

 substantial evidence and that the ALJ applied the correct legal standards. Accordingly, this court

 will overrule Shawna’s objections and adopt the magistrate judge’s recommendation. The court

 will therefore grant the Commissioner’s motion for summary judgment and deny Shawna’s

 motion for summary judgment.

        An appropriate order will be entered.

        Entered: September 29, 2020.

                                                      /s/ Elizabeth K. Dillon
                                                      Elizabeth K. Dillon
                                                      United States District Judge




                                                  6
